—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered June 18, 2001, insofar as appealable, which denied defendants’ motions to renew a prior order of the same court and Justice, entered April 12, 2001, which granted plaintiff summary judgment on *438the issue of liability, unanimously reversed, on the law, without costs, defendants’ motions granted and, upon renewal, plaintiff’s motion for summary judgment on the issue of liability denied and the matter remanded for further proceedings.
This legal malpractice action is based upon defendants’ failure to timely commence a personal injury action arising from plaintiff’s fall down the stairs of an elevated subway station in the Bronx, allegedly “due to the lack of lighting of any kind.” Plaintiff’s affidavit in support of her motion for summary judgment, wherein she stated, “It is my belief that but for the failure of the defendants * * * I would have been able to prevail * * * and would have received a verdict in my favor if I had gone to trial” was purely conclusory. Inasmuch as plaintiff failed to make a prima facie showing of entitlement to judgment, the question of the sufficiency of the opposition to raise a triable issue of fact was never triggered. We have considered plaintiff-respondent’s points regarding alleged procedural and appealability issues and find no procedural or jurisdictional bar to the present relief. Concur — Andrias, J.P., Buckley, Williams, Lerner and Gonzalez, JJ.